                Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 1 of 61




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WESTERN STAR HOSPITAL AUTHORITY    :
INC., t/d/b/a METRO HEALTH EMS     :                        CIVIL ACTION
                      Plaintiff    :
             vs.                   :
                                   :
SUSAN MCCAFFREY,                   :
BARBARA FORSHA,                    :
ROGERT SCHOLLAERT,                 :                        NO:
DAVID UTTER,                       :
LAURA BAUMGART,                    :
UNIVERSITY OF PITTSBURGH MEDICAL   :
MEDICAL CENTER, aka, UPMC,         :
UNIVERSITY OF PITTSBURGH MEDICAL   :
CENTER MEDCALL, aka, UPMC MEDCALL, :
MEDEVAC AMBULANCE, aka             :
MEDEVAC AMBULANCE SERVICE,         :
A DIVISION OF PENNSYLVANIA MEDICAL :
TRANSPORT, INC.                    :
AARON RHONE,                       :
TRAVIS WOODYARD,                   :
BRIAN SHAW,                        :
AMOS CAMERON and                   :
MYRON RICKENS                      :
                   Defendants      :

                                      COMPLAINT




{01748976;v1}
                                             1
                Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 2 of 61




                                        THE PARTIES

A.       Plaintiff

          1.       Plaintiff Western-Star Hospital Authority, Inc. t/d/b/a Metro-Health,

EMS (“Plaintiff”), is an emergency transportation company that provides basic life

support and advanced life support ambulatory services to the greater Pittsburg area.

          2.       Plaintiff’s offices are located at 204 Kenmar Drive, Suite 4,

Monroeville, Pennsylvania 15146.

          3.       B. Lamont Doyle, Chief Operating Officer of Plaintiff Metro-Health

EMS, is of African American descent.

          4.       In that regard, Plaintiff is owned and operated by minorities.

B.       Defendants

          5.       Defendant Susan McCaffrey is an adult resident of the

Commonwealth of Pennsylvania, who resides 415 Farrington Drive, Seven Fields,

Pennsylvania 16046.

          6.       At all times relevant hereto, Defendant McCaffrey was the Vice

President, Facilities Management, VA Pittsburgh Healthcare System of the

Department of Veterans Affairs in Pittsburgh, Pennsylvania (the “VA” or

“Pittsburgh, VA”).


{01748976;v1}
                                                2
                Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 3 of 61




          7.       Defendant Barbara Forsha is an adult resident of the Commonwealth

of Pennsylvania, who resides at 1036 Old Post Road, South Park Township,

Pennsylvania 15129.

          8.       At all times relevant hereto, Defendant Forsha was the Deputy

Director of Healthcare at the VA.

          9.       Defendant Robert Schollaert is an adult resident of the

Commonwealth of Pennsylvania, 234 Darlan Hill Drive, Pittsburgh, Pennsylvania

15239.

          10. At all times relevant hereto, Defendant Schollaert was the Supervisory

Program Specialist for the Pittsburgh VA.

          11. Defendant David Utter is an adult resident of the Commonwealth of

Pennsylvania, who resides at 204 Jacobs Court, Cranberry Township, Pennsylvania

16066.

          12. At all times relevant hereto, Defendant Utter was the Transportation

and Fleet Operations Manager of the VA.

          13. Defendant Laura Baumgart is an adult resident of the Commonwealth

of Pennsylvania who resides at 912 Rivert Oaks Drive, Pittsburgh, Pennsylvania,

15215.


{01748976;v1}
                                               3
                Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 4 of 61




          14. At all times relevant hereto, Defendant Baumgart was the Executive

Assistant to the Director of the VA.

          15. The VA is a federal cabinet-level agency that provides healthcare and

related services to military veterans at VA medical centers and other outpatient

medical treatment centers.

          16. Among the medical centers utilized by the VA is University of

Pittsburgh Medical Center, aka UPMC (“UPMC”).

          17. Defendant UPMC is a health care provider and insurer located at 200

Lothrop Street, Pittsburgh, PA 15213.

          18. Defendant UPMC operates more than thirty (30) academic,

community, and specialty hospitals across Pennsylvania.

          19. Defendant UPMC Medcall, aka, UPMC Medcall, runs a program

known as “Medcall” a/k/a “PARC” (“PARC”).

          20. PARC is an ambulance brokerage service for all UPMC-run facilities.

          21. Defendant UPMC/PARC receives incoming calls from patients in

need of non-emergency transportation services, and assigns the call to one of

several EMT companies with which it partners.

          22. Defendant Medevac Ambulance, aka Medevac Ambulance Service, a

division of Pennsylvania Medical Transport, Inc. (“MAC”) is an ambulance
{01748976;v1}
                                             4
                Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 5 of 61




company with offices located at 332 Wampum Avenue, Elwood City,

Pennsylvania.

          23. Defendant MAC is owned by Edward Heltman.

          24. At all times relevant hereto, UPMC/PARC retained MAC to perform

services as staff/paramedics, at the VA hospitals in Pittsburgh and the surrounding

areas.

          25. In that regard, at all times relevant hereto, Defendant MAC served as

the staffing agent for VA hospitals in Pittsburgh and the surrounding areas.

          26. Defendant Aaron Rhone is an adult resident of the Commonwealth of

Pennsylvania, who resides at 67 Kutz Road, Carlisle, Pennsylvania, 17015.

          27. At all times relevant hereto, Defendant Rhone was the Emergency

Medical Systems (“EMS”) Program Manager of the Commonwealth of

Pennsylvania Bureau of Emergency Medical Services.

          28. Defendant Travis Woodyard is an adult resident of the

Commonwealth of Pennsylvania who resides at 625 Forster Street, Harrisburg,

Pennsylvania 17120.

          29. At all times relevant hereto, Defendant Woodyard was an EMS

Program Specialist with the Commonwealth of Pennsylvania Bureau of Emergency

Medical Services.
{01748976;v1}
                                             5
                Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 6 of 61




          30. The Commonwealth of Pennsylvania Bureau of Emergency Medical

Services (“BEMS”), is the agency responsible for the statewide development and

coordination of a comprehensive system to prevent and reduce premature death

and disability.

          31. In that regard, BEMS has the responsibility for licensing all

emergency medical service agencies and all prehospital care providers in the

Commonwealth.

          32. Defendant Brian Shaw is an adult resident of the Commonwealth of

Pennsylvania who resides or can be served at 1 Hospital Way, Butler,

Pennsylvania 16001.

          33. At all times relevant hereto, Defendant Shaw was the Deputy Director

of Emergency Medical Services West (“EMS West”).

          34. Based on information and belief, Emergency Medical Services West

is a fictitious name for the Emergency Medical Services Institute (“EMSI”).

          35. Defendant Amos Cameron is an adult resident of the Commonwealth

of Pennsylvania, who resides at 492 Washington Street, Leesdale, Pennsylvania,

15056.

          36. At all times relevant hereto, Defendant Cameron was an inspector for

EMS West.
{01748976;v1}
                                             6
                Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 7 of 61




          37. In Pennsylvania, the emergency medical services (EMS) system,

established under the Emergency Medical Services Systems Act, 35 Pa.C.S.A. §

8101, et. seq., is regulated by BEMS, which is a bureau within the Commonwealth

of Pennsylvania’s Department of Health (“DOH”).

          38. BEMS carries out its regulatory function with the assistance of

regional EMS councils and a State Advisory Board.

          39. 35 Pa.C.S.A. § 8103, includes the following definition:

          "Regional emergency medical services council" or "regional EMS

          council."

          A nonprofit incorporated entity or appropriate equivalent that is assigned by
          the Department of Health to:

                   (1) plan, develop, maintain, expand and improve emergency
                       medical services systems within a specific geographic area of
                       this Commonwealth; and
                   (2) coordinate those systems into a regional emergency medical
                       services system.

         40.       EMS West is one of these regional EMS councils.

         41.       BEMS achieves its central mission of promoting the effective

and efficient operation of statewide and regional EMS systems through a

number of statutorily mandated tasks, e.g., transportation and coordination.




{01748976;v1}
                                               7
                Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 8 of 61




         42.       DOH itself has the authority and the duty to establish, investigate

and enforce regulatory standards for, e.g., EMS services and personnel, and

to assist with dispatch protocols, and to prepare a comprehensive EMS System

Plan for Pennsylvania.

         43.       Pursuant to statutory authority, DOH can license various EMS

agencies and providers in a range of practice areas.

         44.       BEMS is supported in carrying out its state statutorily mandated

EMS tasks and services by the regional councils, such as EMS West.

         45.       Regional councils like EMS West are required to assist BEMS in

carrying out the provisions of Pennsylvania’s EMS Act, and to follow DOH’s

and BEMS’ policy directions.

         46.       Pursuant to 35 Pa.C.S. § 8109(a), these regional councils “shall

assist the department [DOH] in carrying out the provisions of this chapter.

Each regional EMS council shall adhere to policy direction from the

department.” (Emphasis added).

         47.       Regional council duties are listed in 35 Pa.C.S. § 8109(c), which

statutory section begins, “Each regional EMS council shall, if directed by the

department….” (Emphasis added).


{01748976;v1}
                                                8
                Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 9 of 61




         48.       Section 8109(c) lists twelves specific duties, and a thirteenth

category that the regional councils, “Perform other duties assigned by the

department to assist the department in carrying out the requirements of this

chapter.” Id. at § 8109(c)(13).

         49.       For example, under section 8109(c)(8), DOH and BEMS can

direct that a regional council: “Establish, subject to department approval,

regional EMS triage, treatment and transportation protocols consistent with

Statewide protocols adopted by the department. A regional EMS council may

also establish, subject to department approval, additional triage, treatment and

transportation protocols. No regional protocol shall be subject to the

rulemaking process.”

         50.       Regional councils like EMS West have been delegated public

functions in the Commonwealth’s EMS management.

         51.       EMS West’s role as a regional council is entwined with the

Commonwealth’s polices, and BEMS is entwined with EMS West’s

management and/or control in EMS West’s role as a regional council.

         52.       Under the Commonwealth’s EMS system and plan, EMS West

performs inspections and licensing, traditional government functions.


{01748976;v1}
                                              9
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 10 of 61




         53.    These government functions, performed by regional councils

like EMS West, are performed under color of state law.

          54. EMS West is governed by its Board of Directors.

          55. Defendant Myron Rickens is an adult resident of the Commonwealth

of Pennsylvania, Pennsylvania, 16 Greenlawn Drive, Pittsburgh, Pennsylvania,

15220.

          56. At all times relevant hereto, Defendant Rickens was a member of the

Board of Directors of EMS West.

          57. In addition, at all times relevant hereto, Defendant Rickens was the

Director of Defendant UPMC.

          58. As set forth in this Complaint, Defendants used the inspection and

licensing functions of EMS West, in their individual capacities, acting in concert

with the other Defendants and as part of their conspiracy aimed at undermining and

terminating Plaintiff’s Contract with the VA, because of racial animus, bias and

prejudice.

                                   JURISDICTION

          59. Jurisdiction in this matter is proper pursuant to 28 U.S.C. § 1331, as

this matter arises under the Constitution and Law of the United States, and

pursuant to 28 U.S.C. § 1343(a)(3), as this action is seeking redress for “the
{01748976;v1}
                                           10
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 11 of 61




deprivation, under color of any State law, statute, ordinance, regulation, custom or

usage, of any right, privilege or immunity secured by the Constitution of the

United States or by any Act of Congress providing for equal rights of citizens or of

all persons within the jurisdiction of the United States.” This Court may exercise

supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §

1367, as these claims are so related to federal claims in this Court’s original

jurisdiction that they form part of the same case or controversy.

                                        VENUE

          60. Venue is proper in this Judicial District pursuant to 28 U.S.C. §

1391(b)(1) because Defendants Rhone and Woodyard reside in this Judicial

District, and all Defendants are Pennsylvania residents.




{01748976;v1}
                                           11
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 12 of 61




                             FACTUAL ALLEGATIONS

         61.    On December 2016, the United States Department of Veterans Affairs

(the “VA”) awarded Plaintiff Metro a contract to provide ambulance services to

veterans’ hospitals in Pittsburgh, Pennsylvania (the “Contract”). A copy of the

Contract is attached hereto as Exhibit “A”.

         62.    Plaintiff was the first company owned by an African American to

 secure a contract for ambulances services of this magnitude with the VA for the

 Pittsburgh area.

         63.    Because an African American owns Plaintiff, during the application

 process and throughout the life of the Contract, Defendants McCaffrey, Forsha,

 Schollaert, Utter, Shaw and Cameron, individually and/or in concert, acting in

 their individual and not official capacities, along with UPMC and Rickens and

 Darby of Defendant UPMC’s PARC program (hereinafter referred to collectively

 referred to as “Defendant UPMC/PARC”) and Heltman and Joseph of MAC,

 interfered with the Contract and/or conspired with one another to undermine

 Plaintiff’s Contract with the VA and to deprive Plaintiff of its rights under the

 Contract, as well as its Constitutional rights.

         64.    On or about March 2016, Angelamarie Scott, a contract specialist with

 the VA, and Keith Watson, a Contracting Officer Representative (“COR”) with
{01748976;v1}
                                           12
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 13 of 61




 the VA, put out for bid, a contract for ambulance and paramedic services for the

 VA in Pittsburgh and the surrounding areas (the “Solicitation”).

         65.    When the VA issued the Solicitation in March 2016, Defendant

 UPMC/PARC, through its agent Defendant MAC, was providing the ambulance

 and paramedic services for the veteran hospitals in Pittsburgh.

         66.    Plaintiff was the only contractor to submit a bid in response to the

 Solicitation (the “Bid”).

         67.    Based on information and belief, Defendant Utter, Transportation and

 Fleet Operations Manager of the VA, reviewed the Bid.

         68.    Defendant Utter did not know, or know about, Plaintiff before

 Plaintiff submitted the Bid.

         69.    Nevertheless Defendant Utter rejected Plaintiff’s Bid.

         70.    Defendant Utter putatively reviewed the Bid before rejecting it, but in

 fact he rejected the Bid faster than he had ever reviewed and/or rejected a bid

 submitted by any other contractor, indicating that he either did not review the Bid,

 or gave only a cursory and inadequate review with the intent to reject the Bid.

         71.    Defendant Utter rejected the Bid because an African American owns

 and operates Plaintiff and, for those reasons alone, he doubted Plaintiff’s ability to

 perform the Contract.
{01748976;v1}
                                            13
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 14 of 61




         72.    When Defendant Utter rejected Plaintiff’s Bid the VA canceled the

 Solicitation and Defendant UPMC/PARC through MAC continued servicing the

 VA hospitals.

         73.    Scott and Watson reissued the Solicitation in August 2016.

         74.    Plaintiff submitted a bid in response to thereto (“Bid No. 2”).

         75.    This time, although Plaintiff’s application made it past Defendant

 Utter, Plaintiff encountered new roadblocks.

         76.    Based on information and belief, following the submission of Bid No.

 2, based on agreements between Defendants Utter, Shaw, Cameron and Rickens,

 individually and/or in concert, acting in their individual and not official capacities;

 Miles Darby of UPMC/PARC and Ronald Joseph of MAC, EMS West Regional

 Licensing Manager, Scott Crawford (at the behest of Defendants Shaw, Cameron

 and Rickens) delayed in submitting Plaintiff’s application.

         77.    They did so for utterly meritless reasons that had no basis in reality,

 which Defendants Utter, Defendants Utter, Shaw, Cameron and Rickens knew

 were unfounded and unwarranted.

         78.    First, Crawford, rejected Plaintiff’s application because Plaintiff: (a)

 failed to capitalize the street name and city of the station location; (b) failed to


{01748976;v1}
                                             14
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 15 of 61




 include a space between a comma and the word “Inc.”; and (c) failed to register

 the name “Metro-Health,” as a fictitious name with the PA Department of State.

         79.    These were not in fact legitimate bases to reject the application, which

 fact Crawford knew or recklessly disregarded, but based on information and belief

 he rejected this application as a result of communications with one or more of

 Defendants Utter, Shaw, Cameron and Rickens, who were encouraging the

 rejection as part of a scheme to thwart Plaintiff.

         80.    Then Crawford rejected Plaintiff’s application allegedly because

 Plaintiff: (a) failed to list appropriate radio communications devices; (b) failed to

 list all relevant information for the EMS vehicles; and (c) failed to include the

 expiration dates of its employees’ “EMVCO” certifications.

         81.    Again, these were not in fact legitimate bases to reject the application,

 which fact one or more of Defendants Utter, Shaw, Cameron and Rickens knew or

 recklessly disregarded.

         82.    But, based on information and belief Crawford rejected this

 application as a result of communications with one or more of Defendants Utter,

 Shaw, Cameron and Rickens, who were encouraging the rejection as part of a

 scheme to thwart Plaintiff.


{01748976;v1}
                                            15
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 16 of 61




         83.    Some of the alleged “defects” were on each version of the application

 submitted by Plaintiff, yet Crawford (at the behest of Shaw, Cameron and

 Rickens, disclosed each of the alleged “defects” on separate occasions, thereby

 causing Plaintiff to submit, unknowingly, some of the same allegedly incorrect

 information repeatedly.

         84.    Due to this these pretextual deficiencies and/or EMSW’s delay,

 caused by Defendants Utter, Shaw, Cameron and Rickens, acting in their

 individual capacities and abusing their positions at EMS West, in communicating

 them to Plaintiff, EMS West did not approve Plaintiff’s application for submission

 until the end of December 2016.

         85.    Plaintiff eventually secured the Contract, but as described below, the

 Contract was eventually undermined through Defendants’ conduct in seeking its

 racially motivated termination.

         86.    After Plaintiff secured the Contract and throughout the Contract,

 Defendants Utter, Shaw, Cameron and Rickens, individually and/or in concert,

 acting in their individual and not official capacities, along with UPMC/PARC and

 MAC developed and/or participated in several schemes to interfere with and/or

 undermine the Contract because of racial bias and prejudice toward Plaintiff.


{01748976;v1}
                                            16
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 17 of 61




         87.    Based on information and belief, shortly after Plaintiff secured the

 Contract, Defendant Utter told Rickens, the Director of UPMC/PARC, that he

 could get MAC more time as the sole ambulance/paramedic company servicing

 the VA by assuring that Plaintiff’s equipment failed inspections.

         88.    Inspecting the equipment of VA contractors was not a part of

 Defendant Utter’s duties and responsibilities.

         89.    Rather, these inspections were conducted by EMS West, the

 contractor retained by the Commonwealth of PA, applying Pennsylvania laws,

 rules, regulations, practices and/or customs.

         90.    Therefore, to accomplish this goal, Defendant Utter had to secure the

 assistance and cooperation of the Commonwealth entities (EMS West), and

 Commonwealth officials or employees associated with those entities (DOH),

 willing to act in their individual capacities to undermine Plaintiff.

         91.    Based on information and belief, Defendant Utter conspired and acted

 in concert with Defendants Shaw, Cameron and Rickens, who were willing to

 abuse their positions at EMS West (through DOH), and use Pennsylvania state

 licensing law, regulations and procedures to interfere with Plaintiff’s rights and

 interest in the Contract, because of racial animus, bias and prejudice.


{01748976;v1}
                                            17
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 18 of 61




         92.    Shortly after the VA awarded the Contract to Plaintiff, Plaintiff

 experienced unreasonable, unnecessary and unprecedented delays in, and/or

 requirements for, the licensure and/or inspection of its vehicles and/or equipment,

 at the hands of Defendants Utter, Shaw, Cameron and Rickens, who were abusing

 their positions at EMS West (through DOH) under color of Pennsylvania state

 licensing law, regulations and procedures to interfere with Plaintiff’s rights and

 interest in the Contract because of racial animus, bias and prejudice toward

 Plaintiff.

         93.    Within the first month of the term of the Contract, Defendants Shaw,

 Cameron and Rickens, individually and/or in concert, acting in their individual

 and not official capacities, secured from the VA (including Defendant Utter),

 information related to Plaintiff’s responsibilities under the Contract and began

 inspecting Plaintiff’s vehicles and equipment.

         94.    Over the course of the next month, Defendants Shaw, Cameron and

 Rickens inspected and/or directed others to inspect Plaintiff’s vehicles three (3)

 times during the months of January 2017 and February 2017.

         95.    On the first of the three (3) inspections, EMS West failed all of

 Plaintiff’s vehicles.


{01748976;v1}
                                            18
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 19 of 61




         96.    Based on information and belief, the issues that resulted in the failures

 were: (a) fabricated by Defendants Shaw and Cameron and (b) items that, under

 normal circumstances, would not have resulted in the failure of the equipment.

         97.    Defendants Shaw and Cameron abused their positions and acted in

 their individual capacity in doing so.

         98.    For example, several pieces of equipment that Defendants Shaw and

 Cameron labeled as “not working” following the January 24, 2017 inspection

 were marked as “working” during the February 6, 2017 inspection, although

 Plaintiff had not repaired the equipment in between the two (2) inspections.

         99.    Defendants Shaw and Cameron and/or others acting at their direction,

 failed Plaintiff’s vehicles and/or equipment for: (a) the absence of “No Smoking”

 and/or “Fasten Seatbelt” signs in the ambulances; (b) incorrectly sized “Star of

 Life” decals on the exterior of the vehicles; and/or (c) an insufficient number of

 towels and/or surgical caps in the vehicles - issues and/or conditions that did not

 warrant failure of the equipment and/or vehicles.

         100. Defendants Shaw and Cameron, in their offices at EMS West, which

 they were abusing in their individual capacities, failed Plaintiff’s vehicles despite

 the fact that, as Robert Smith, an inspector with EMS West stated to Plaintiff, “I


{01748976;v1}
                                            19
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 20 of 61




 don’t understand how you guys failed inspection. I’ve never seen or heard of a

 company failing inspection.”

         101. In fact, based on information and belief, on at least one occasion,

 Smith inspected and passed one of Plaintiff’s vehicles which, during the same

 inspection session, Defendants Shaw subsequently failed.

         102. George J. Aupperlee, Ambulance Licensure Coordinator for the

 Pennsylvania Department of Health, Bureau of EMS, made a similar comment to

 Plaintiff similar to that made by Smith.

         103. Based on information and belief, prior to failing Plaintiff’s vehicles

 and/or equipment, EMSW had not failed any prior contractors who provided

 ambulance and paramedic services for the same or similar alleged violations.

         104. After EMS West failed Plaintiff’s vehicles, Plaintiff contacted

 Defendants Rhone and Woodyard, DOH/BEMS, and reported a conflict of interest

 and racial animus involving EMS West.

         105. Specifically, Plaintiff reported that Board Members of EMS West

 (Heltman and Defendant Rickens) hired, managed and/or operated MAC, the

 company that was servicing the VA.

         106. Defendants Rhone and Woodyard took no action in response to

 Plaintiff’s complaint.
{01748976;v1}
                                            20
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 21 of 61




         107. Instead, Defendant Rhone and Woodyard contacted Scott (the

 Contract Specialist) and Watson, (COR) Watson to secure information related to

 the nature of the Contract awarded to Plaintiff, including the amount and the

 proposed starting date.

         108. After EMS West completed the last of the three (3) inspections of

 Plaintiff’s vehicles, EMS West issued Plaintiff a “restricted” license, apparently

 due to the aforementioned “failures” for which EMS West cited Plaintiff.

         109. This is the result of the pretextual violations issued by Defendants

 Shaw and Cameron in their individual capacities, in concert and coordination with

 Defendant Utter, UPMC/PARC (Rickens) and MAC (Heltman).

         110. As set forth above, these supposed “failures” were merely pretexts to

 undermine Plaintiff, and were actually the result of the misconduct of Defendants

 Rhone and Woodyard, individually and/or in concert, acting in their individual

 capacities in abusing their positions at DOH/BEMS; Defendants Shaw, Cameron

 and Rickens, individually and/or in concert, acting in their individual capacities in

 abusing their positions at EMS West, and the laws, rules, regulations, practices or

 procedures of the Commonwealth of Pennsylvania; Defendants McCaffrey,

 Forsha, Schollaert, Utter, individually and/or in concert, acting in their individual


{01748976;v1}
                                           21
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 22 of 61




 capacities in abusing their positions and at the VA; along with Defendants

 UPMC/PARC and MAC because of racial animus, bias and prejudice.

         111. The actions of Defendants Utter, Shaw, Cameron, Rhone and

 Woodyard, individually, and/or in concert, acting in their individual and not

 official capacities, along with UPMC/PARC and MAC, were part of the same

 conspiracy and concerted action among them to interfere with and undermine the

 Contract, so that Plaintiff would fail to perform and/or the VA would terminate

 the Contract, because of their racial animus, bias and prejudice against Plaintiff.

         112. Consequently, although Plaintiff was slated to begin the work under

 the Contract in January 2017, it did not commence work until late February 2017

 almost two (2) months after VA awarded it the Contract.

         113. Based on information and belief, during this time, MAC, through

 UPMC/PARC, remained the sole ambulance/paramedic company servicing VA

 hospitals until EMS West issued Plaintiff its license to operate.

         114. In this regard, Defendants Utter, Shaw, Cameron, Rhone and

 Woodyard, individually, and/or in concert, acting in their individual and not

 official capacities, along with UPMC/PARC and MAC, succeeded in securing

 MAC additional time to service the VA hospitals with ambulance services until

 late February 2017, when EMS West issued Plaintiff the “restricted” license.
{01748976;v1}
                                          22
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 23 of 61




         115. Moreover, Defendants Utter, Shaw, Cameron, Rhone and Woodyard,

 individually, and/or in concert, acting in their individual and not official

 capacities, along with UPMC/PARC and MAC, succeeded in securing MAC

 additional time to service the VA hospitals with critical care transportation

 services until March 1, 2016, when EMSW issued Plaintiff a full license to

 operate

         116. As a part of the same conspiracy and concerted action among

 Defendants Utter, Shaw, Cameron, Rhone and Woodyard, individually, and/or in

 concert, acting in their individual and not official capacities, along with

 UPMC/PARC and MAC, Defendants developed and/or participated in several

 schemes to interfere with and/or undermine the Contract so that Plaintiff would

 fail to perform and/or the VA would terminate the Contract, imposed

 unreasonable and unprecedented restrictions and/or requirements on Plaintiff.

         117. Following the aforementioned inspections, Defendants Rhone,

 Woodyard, Shaw, and Cameron, individually, and/or in concert, acting in their

 individual and not official capacities, told Plaintiff, for the first time, that its

 vehicles were required to have radio communications capability with Allegheny

 County EMS 911 dispatch.


{01748976;v1}
                                            23
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 24 of 61




         118. When Plaintiff contacted John Rowntree, Radio Systems Coordinator

 for Allegheny County (greater Pittsburgh area), to secure the capability, Mr.

 Rowntree told Plaintiff that Allegheny County does not allow access to the system

 for services they do not dispatch.

         119. In addition, Mr. Rowntree told Plaintiff that there were other licensed

 private ambulance companies operating in the area that did not have access to

 Allegheny County’s frequency.

         120. After Plaintiff achieved the required licensure, Defendant Utter

 conspired with other Senior Management officials at the VA, including, but not

 limited to, Defendants McCaffrey, Forsha and Schollaert, acting in their

 individual capacities; Defendants Rhone, Woodyard, Shaw and Cameron,

 individually and in concert, acting in their individual and not official capacities;

 UPMC/PARC and MAC to undermine Plaintiff’s performance under the Contract.

         121. Based on information and belief, for the first time in the history of the

 administration of the Contract, Senior Management officials of the VA, including,

 but not limited to Defendants McCaffrey, Forsha, Schollaert, Baumgart and Utter,

 acting in their individual capacities, participated in the day-to-day operations of

 the administration of the Contract.


{01748976;v1}
                                           24
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 25 of 61




         122. Based on information and belief, Defendants McCaffrey, Forsha,

 Schollaert and Baumgart, and others, formed an oversight committee (the

 “Oversight Committee”) to collect and compile data to undermine and/or

 terminate the Contract because of racial animus, bias and prejudice.

         123. Based on information and belief, shortly after they formed the

 Oversight Committee, the members of the Oversight Committee, individually and

 in concert, acting in their individual and not official capacities, informed VA staff

 members that Plaintiff was an African American owned company.

         124. In addition, the members of the Oversight Committee instructed VA

 staff members to document Plaintiff’s performance of the Contract and bring it

 back to the Oversight Committee.

         125. Based on information and belief, the members of the Oversight

 Committee informed VA staff members that they wanted “bad data not good

 data.”

         126. In particular, based on information and belief, Defendant Forsha told

 the staff members in attendance, Plaintiff is “minority-owned . . . I want a weekly

 [report on its] performance. I want to know the bad not the good.”

         127. Based on information and belief, the reference to “minority owned” in

 this context meant that because Plaintiff was owned by an African American, and
{01748976;v1}
                                          25
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 26 of 61




 poor performance reports should be made to undermine Plaintiff’s Contract

 because it was an African American owned business.

         128. Based on information and belief, Defendants McCaffery and

 Schollaert, members of the Oversight Committee told staff members to let them

 know every time Plaintiff was late so they could fine Plaintiff and reduce its pay.

         129. Following this directive, Plaintiff’s employees observed VA hospital

 staff members checking watches and clocks when they picked up and dropped off

 hospital patients.

         130. Members of the Oversight Committee threatened VA staff members

 whom they suspected were reluctant to scrutinize Plaintiff’s work at the

 heightened level and report alleged deficiencies.

         131. In fact, based on information and belief, Defendant Baumgart told

 Watson (an African American), “low lying fruit go first.”

         132. The VA did not direct its employees to scrutinize and report perceived

 deficiencies of the paramedics employed by majority-owned UPMC/PARC and

 MAC to transport patients to VA hospitals to the same degree.

         133. Moreover, the VA had not directed its staff members to scrutinize

 Trancare, the majority owned company that had serviced the VA prior to Plaintiff.


{01748976;v1}
                                          26
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 27 of 61




         134. Based on information and belief, the actions of Defendants

 McCaffrey, Forsha, Schollaert, Baumgart, Utter, Rhone, Woodyad , Shaw and

 Cameron, individually and/or in concert, acting in their individual and not official

 capacities; along with UPMC/PARC and MAC were part of the same conspiracy

 and concerted action among them to interfere with and/or undermine the Contract,

 so that Plaintiff would fail to perform and/or the VA would terminate the Contract

 because of racial animus, bias and prejudice.

         135. Based on information and belief, the fact that the Oversight

 Committee imposed this heightened scrutiny because Plaintiff is black owned,

 was not lost on VA staff members who received the directives or Plaintiff’s

 employees, black and white.

         136. After the Oversight Committee issued its directive, a VA staff

 member at one of the VA hospitals alerted Plaintiff that the VA staff members

 received a memo directing them to “report anything you guys [Metro] do.”

         137. The VA staff member then commented, “You guys are minority-

 owned, right?”

         138. Another VA staff member stopped one of Plaintiff’s staff members

 and stated, “[w]e are watching [your] times. We pay you all a lot and money and

 you’re black-owned, too.”
{01748976;v1}
                                          27
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 28 of 61




         139. On another occasion, a management level employee from one of the

 VA hospitals commented to Plaintiff, “Metro must be black-owned because I

 [have] never seen a member of management act and send [so] many email

 [message about] ambulances being 5 or 10 minutes late.”

         140. He noted, [w]e waited hours, 2, 3 and even 4 hours for ambulances

 with Transcare and UPMC/PARC[,]” and management never expressed any

 concerns.

         141. Another management level employee from a VA hospital told

 Plaintiff that, over his forty (40) years history with the VA he had never

 experienced this level of interest from senior management in the operations of an

 ambulance contractor.

         142. One of Plaintiff’s former employees, who had worked for Transcare

 and MAC, made a similar comment about the VA’s treatment of Plaintiff.

         143. He noted, when he worked with Transcare and/or MAC, no one said

 anything to them when they were three (3), four (4) or even five (5) hours late

 with transports.

         144. Following the issuance of the Oversight Committee’s directives, even

 Watson, the COR, expressed concerns that the actions by the Oversight

 Committee were based on the fact that Plaintiff was black owned.
{01748976;v1}
                                         28
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 29 of 61




         145. Based on information and belief, to assure that he too reported even

 the most minor deficiencies in Plaintiff’s performance, members of the Oversight

 Committee repeated the threat to Watson that “low lying fruit go first.”

         146. Based on information and belief, members of the Oversight

 Committee, individually and in concert, acting in their individual and not official

 capacities, were so hostile to VA employees sympathetic to Plaintiff and reluctant

 to create the information and data that the Oversight Committee sought to

 terminate Plaintiff, that members of the Oversight Committee orchestrated the

 transfer of some VA employees to other departments/positions, and subjected

 others to sexual harassment allegations.

         147. At or around the time that the members of the Oversight Committee

 directed its staff members to scrutinize Plaintiff’s performance under the Contract,

 UPMC/PARC and MAC directed their its employees to do so as well, via email

 message between March 2017 and July 2017.

         148. Based on information and belief, the foregoing facts reflect all

 Defendants’ knowledge that Plaintiff was being targeted because of race, and that

 they were all acting in concert in carrying out this ongoing conspiracy to

 undermine Plaintiff’s contract because of the race of Plaintiff’s owner.


{01748976;v1}
                                            29
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 30 of 61




         149. As such, based on information and belief, all of their individual

 misconduct was directly motivated by racial animus, bias, and prejudice, and was

 part of their overall scheme to work together to undermine Plaintiff’s Contract,

 and each knew and accepted that the others would use their positions and efforts,

 in their individual capacities, to undermine Plaintiff’s contract with the VA.

         150. Based on information and belief, UPMC/PARC and MAC sent

 multiple email messages to its employees stationed at VA hospitals directing them

 to employ heighted checks and requirements on Plaintiff, when Plaintiff presented

 to VA hospitals to transport patients.

         151. Based on information and belief, Defendants McCaffrey, Forsha,

 Schollaert, Baumgart, and Utter, knew that UPMC/PARC and MAC had issued

 these directives following their own directives to the VA employees.

         152. Based on information and belief, this conduct was a part of the same

 conspiracy and concerted action among Defendants McCaffrey, Forsha,

 Schollaert, Baumgart, and Utter, Rhone, Woodyard, Shaw and Cameron,

 individually and in concert, acting in their individual and not official capacities,

 along with UPMC/PARC and MAC, to interfere with and/or undermine the

 Contract so that Plaintiff could not perform, which would then create an excuse

 for the VA to terminate the Contract.
{01748976;v1}
                                           30
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 31 of 61




         153. Based on information and belief, in the furtherance of the same

 conspiracy and concerted action among Defendants McCaffrey, Forsha,

 Schollaert, Baumgart, Utter, Rhone, Woodyard, Shaw and Cameron, individually

 and/or in concert, acting in their individual and not official capacities, along with

 UPMC/PARC and MAC, to interfere with and/or undermine the Contract so that

 Plaintiff would fail to perform and/or the VA would terminate the Contract,

 Defendants UPMC/PARC and MAC instructed their employees to (a) delay

 calling Plaintiff for transportation services, (b) alter Plaintiff’s logged response

 times and (c) upgrade the call levels, to ensure that Plaintiff did not respond to

 calls timely and/or to ensure that Plaintiff did not present at the VA hospitals with

 the proper equipment.

         154. As set forth above, the root of this conspiracy, and these directives

 and efforts to effect the undermining of Plaintiff’s Contract, was racial animus,

 bias and prejudice.

         155. UPMC/PARC and MAC engaged in this conduct throughout the

 Contract.

         156. Based on information and belief, Defendants McCaffrey, Forsha,

 Schollaert, Baumgart, and Utter, knew that UPMC/PARC and MAC was engaging

 in this conduct and took no action to stop it.
{01748976;v1}
                                           31
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 32 of 61




         157. In addition, based on information and belief, Defendants McCaffrey,

 Forsha, Schollaert, Baumgart, and Utter, individually and in concert, acting in

 their individual and not official capacities directed VA employees to engage in

 similar conduct.

         158. Consequently, to further Defendants’ conspiracy, representatives of

 the VA Transportation Department: (a) held calls to Plaintiff until late in the day

 (in most cases after 6:00 p.m.); (b) hold and bundle calls to force Plaintiff to

 juggle an excessive number of transports all at one time; and (c) hold long

 distance calls/trips until after 6:00 p.m., all to adversely affect Plaintiff’s response

 time.

         159. Based on information and belief, this conduct was a part of the same

 conspiracy and concerted action among Defendants McCaffrey, Forsha,

 Schollaert, Baumgart, Defendants Utter, Shaw, Cameron, Rhone and Woodyard,

 individually, and/or in concert, acting in their individual and not official

 capacities, along with UPMC/PARC and MAC to interfere with and/or undermine

 the Contract so that Plaintiff would fail to perform and/or the VA would terminate

 the Contract.

         160. Based on information and belief, as part of the same conspiracy,

 UPMC/PARC and MAC employed other tactics designed to interfere with and/or
{01748976;v1}
                                           32
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 33 of 61




 undermine the Contract so that Plaintiff would fail to perform and/or the VA

 would terminate the Contract.

         161. Based on information and belief, UPMC/PARC and MAC employees

 began lodging false reports to representatives of the VA about Plaintiff’s

 performance under the Contract.

         162. In addition, Defendants Rhone, Woodyard, Shaw and Cameron,

 individually and in concert, acting in their individual and not official capacities,

 along with UPMC/PARC and MAC conducted multiple unprecedented,

 unwarranted, random and unannounced inspections of Plaintiff’s vehicles at

 various locations in the Pittsburgh area, including roadside, while Plaintiff’s

 employees loaded patients in both emergency and non-emergency settings.

         163. Moreover, Defendants McCaffrey, Forsha, Schollaert, Baumgart, and

 Utter, individually and in concert, acting in their individual and not official

 capacities, allowed Rhone, Woodyard, Shaw and Cameron, acting in their

 individual and not official capacities, to situate themselves on Federal Property

 and wait for Plaintiff, in order to conduct such unwarranted, random and

 unannounced inspections.

         164. Based on information and belief, this conduct was a part of the same

 conspiracy and concerted action among Defendants McCaffrey, Forsha,
{01748976;v1}
                                          33
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 34 of 61




 Schollaert, Baumgart, Utter, Rhone, Shaw and Cameron, individually and in

 concert, acting in their individual and not official capacities, along with

 UPMC/PARC and MAC to interfere with and/or undermine the Contract so that

 Plaintiff would fail to perform and/or the VA would terminate the Contract.

         165. In addition, as part of Defendants’ conspiracy, Defendants McCaffrey,

 Forsha, Schollaert, Baumgart and Utter, individually and in concert, acting in their

 individual and not official capacities, required Plaintiff to meet with them weekly,

 to review Plaintiff’s performance under the Contract.

         166. This requirement was in place for the life of the Contract.

         167. The Contract did not call for any such meetings.

         168. On numerous occasions, without the consent of Plaintiff, Defendants

 McCaffrey, Forsha, Schollaert, Baumgart and Utter, acting in their individual

 capacities and abusing their offices at the VA as part of the conspiracy, allowed

 representatives of UPMC/PARC and MAC to participate in the meetings and/or

 comment on Plaintiff’s performance under the Contract.

         169. Based on information and belief, the VA Senior Management officials

 did not require the prior contractor, Transcare, a majority owned company, to

 meet with them on a weekly basis to discuss its performance.


{01748976;v1}
                                           34
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 35 of 61




         170. Moreover, based on information and belief, the VA Senior

 Management officials did not require representatives of UPMC/PARC and MAC,

 majority owned to meet with them on a weekly basis to discuss its performance.

         171. This conduct was a part of the same conspiracy and concerted action

 among Defendants McCaffrey, Forsha, Schollaert Baumgart, Utter, Rhone

 Woodyard , Shaw and Cameron, individually and/or in concert, acting in their

 individual and not official capacities, along with UPMC/PARC and MAC to

 interfere with and/or undermine the Contract so that Plaintiff would fail to

 perform and/or the VA would terminate the Contract.

         172. Throughout the Contract, due to the conspiracy and misconduct of

 Defendants Rhone, Woodyard, Shaw and Cameron, acting in their individual

 capacities and abusing their positions at DOH and EMS West, respectively,

 Defendants caused EMSW to subject Plaintiff to an unprecedented number of spot

 inspections.

         173. On March 16, 2017, approximately three (3) weeks after EMS West

 had completed the three (3) stage inspection of Plaintiff’s vehicles referenced

 above, Defendants Rhone, Woodyard Shaw and Cameron conducted a “spot”

 inspection of Plaintiff’s vehicles.


{01748976;v1}
                                         35
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 36 of 61




         174. Defendants Rhone, Woodyard, Shaw and Cameron, acting in their

 individual capacities as part of the conspiracy against Plaintiff, positioned

 themselves inside parking garages at the VA hospitals located in Aspinwall and

 Oakland, areas outside of Pittsburgh.

         175. Defendant Rhone, Woodyard, Shaw and Cameron checked the

 identification cards of Plaintiff’s employees; inspected Plaintiff’s trucks and

 equipment; and even stopped ambulances in the process of transporting patients to

 and from the hospitals.

         176. Defendants Shaw and Cameron stopped one paramedic crew twice, in

 the same day, for no apparent reason.

         177. Based on information and belief, Defendants Shaw and Cameron

 acted in their individual capacities, and their conduct was a part of the same

 conspiracy and concerted action among Defendants McCaffrey, Forsha,

 Schollaert, Baumgart, and Utter, acting in their individual capacities, along with

 UPMC/PARC and MAC to interfere with and/or undermine the Contract so that

 Plaintiff would fail to perform and/or the VA would terminate the Contract

 because of racial animus, bias and prejudice.

         178. At or around this time, Defendants Shaw and Cameron, individually

 and in concert, acting in their individual and not official capacities, learned that
{01748976;v1}
                                          36
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 37 of 61




 Priority One, a private ambulance company in Pittsburgh, Pennsylvania, was

 assisting Plaintiff with satisfying its oblations under the Contract, via a mutual aid

 agreement.

         179. Based on information and belief, Defendants Shaw and Cameron,

 individually and in concert, acting in their individual and not official capacities,

 and as part of the conspiracy against Plaintiff, retaliated against Priority One

 because it agreed to assist Plaintiff with performing the Contract.

         180. Shortly after Defendants Shaw and Cameron, individually and in

 concert, acting in their individual and not official capacities, learned of the

 relationship between Plaintiff and Priority-One, Defendants Shaw and Cameron

 conducted an unannounced inspection of Priority One’s licenses.

         181. In doing so, they acted in their individual capacities, as part of the

 conspiracy to undermine Plaintiff’s contract.

         182. Based on information and belief, in the twenty-nine (29) years that

 Priority One had been in business as of that date, neither a Director nor a Deputy

 Director of EMSW had ever performed an unannounced inspection of Priority

 One to check its licenses.

         183. Based on information and belief, this conduct was a part of the same

 conspiracy and concerted action among Defendants McCaffrey, Forsha,
{01748976;v1}
                                            37
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 38 of 61




 Schollaert, Baumgart, and Utter, acting in their individual and not official

 capacities, Defendants Rhone, Woodyard, Shaw and Cameron, individually and in

 concert, acting in their individual and not official capacities, along with

 UPMC/PARC and MAC to interfere with and/or undermine the Contract so that

 Plaintiff would fail to perform and/or the VA would terminate the Contract

 because of racial animus, bias and prejudice toward Plaintiff.

         184. Based on information and belief, in May 2017, less than two (2)

 months following the spot inspection referenced above, Defendants Rhone,

 Woodyard Shaw and Cameron conducted another spot inspection of Plaintiff’s

 ambulances, acting in their individual and not official capacities and as part of the

 conspiracy against Plaintiff.

         185. Defendants Rhone, Woodyard Shaw and Cameron conducted the

 inspections in such a hostile manner that five (5) of Plaintiff’s employees quit,

 immediately thereafter.

         186. Defendants Shaw and Cameron did not find and did not cite Plaintiff

 for any violations.

         187. Sometime thereafter, Defendants Rhone and Woodyard inspected

 Plaintiff vehicle again, acting in their individual and not official capacities and as

 part of the conspiracy against Plaintiff.
{01748976;v1}
                                             38
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 39 of 61




         188. This time, Defendants Rhone and Woodyard, suspended Plaintiff’s

 license and shut down all of its operations for a week, allegedly because Plaintiff

 did not have the Allegheny radio frequency.

         189. Defendants Rhone and Woodyard, acting in their individual and not

 official capacities, reported their findings and actions to the VA.

         190. Further, Defendants Rhone and Woodyard declared that EMS West

 would have to inspect all of Plaintiff’s ambulances before the EMS West could

 recertify Plaintiff.

         191. Based on information and belief, these inspections and the

 punishments that followed were carried out as part of the conspiracy to undermine

 Plaintiff’s Contract, by using these Commonwealth agencies and Pennsylvania

 laws, rules, regulations, customs and/or practices, to improperly attack Plaintiff

 and to provide the individual VA officials, acting in their individual capacities, an

 excuse to end the VA’s contract with Plaintiff, all because of racial animus, bias

 and prejudice.

         192. This conduct was a part of the same conspiracy and concerted action

 among Defendants McCaffrey, Forsha, Schollaert, Baumgart, Utter, Rhone,

 Woodyard, Shaw and Cameron, individually and in concert, acting in their

 individual and not official capacities, along with UPMC/PARC and MAC to
{01748976;v1}
                                          39
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 40 of 61




 interfere with and/or undermine the Contract so that Plaintiff would fail to

 perform and/or the VA would terminate the Contract.

         193. Based on information and belief, after Defendants Rhone and

 Woodyard shut down Plaintiff’s operations, by or at the direction of Defendants

 Shaw and Cameron individually and in concert, acting in their individual and not

 official capacities, EMS West delayed in scheduling the inspections needed to

 recertify Plaintiff.

         194. Based on information and belief, this conduct was a part of the same

 conspiracy and concerted action among Defendants McCaffrey, Forsha,

 Schollaert, Baumgart, and Utter, acting in their individual and not official

 capacities, Defendants Rhone, Woodyard, Shaw and Cameron, individually and in

 concert, acting in their individual and not official capacities, along with

 UPMC/PARC and MAC to interfere with and/or undermine the Contract so that

 Plaintiff would fail to perform and/or the VA would terminate the Contract

 because of racial animus, bias and prejudice toward Plaintiff.

         195. Based on information and belief, prior to the spot inspections that

 EMS West conducted on Plaintiff’s vehicles beginning in January 2017, EMS

 West had not conducted spot inspections of the ambulances of any providers in

 years.
{01748976;v1}
                                           40
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 41 of 61




         196. In fact, EMSW’s 2016-2017 Annual Report (the “Report”) indicates

 that there are 302 EMS agencies in the region.

         197. Despite this high number, according to the Report, EMSW conducted

 only fifteen (15) unannounced spot inspections during the 2016 – 2017 timeframe.

         198. Plaintiff appealed the notices of violations issued by Defendants

 Rhone and Woodyard, who issued the pretextual violations acting in their

 individual capacities and as part of the conspiracy, following the May 2017 spot

 inspection.

         199. In response to Plaintiff’s appeal, Paul S. Hoffman EMS Program

 Specialist with BEMS, dismissed all of the violations as meritless.

         200. Nevertheless, based on information and belief, at the behest of

 Defendants Shaw and Cameron acting in their individual capacities and as part of

 the conspiracy, EMS West conducted spot inspections of the ambulances owned

 by Plaintiff through mid-2018.

         201. Based on information and belief, this conduct was a part of the same

 conspiracy and concerted action among Defendants McCaffrey, Forsha,

 Schollaert, Baumgart, and Utter, acting in their individual and not official

 capacities, Defendants Rhone, Woodyard, Shaw and Cameron, individually and in

 concert, acting in their individual and not official capacities, along with
{01748976;v1}
                                          41
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 42 of 61




 UPMC/PARC and MAC to interfere with and/or undermine the Contract so that

 Plaintiff would fail to perform and/or the VA would terminate the Contract

 because of racial animus, bias and prejudice toward Plaintiff.

         202. Early in the Contract, Plaintiff complained to Defendants McCaffrey,

 Forsha, Schollaert, Baumgart, Utter and COR Keith Watson about the conduct of

 UPMC/PARC and MAC referenced above.

         203. Specifically, Plaintiff complained that UPMC/PARC and MAC were

 purposefully trying to interfere with and/or undermine the Contract so that

 Plaintiff would fail to perform and/or the VA would terminate the Contract.

         204. Based on information and belief, Defendants McCaffrey, Forsha,

 Schollaert, Baumgart, and Utter and took no action in response to Plaintiff’s

 complaint.

         205. Based on information and belief, this conduct was a part of the same

 conspiracy and concerted action among Defendants McCaffrey, Forsha,

 Schollaert, Baumgart, and Utter, acting in their individual and not official

 capacities, Defendants Rhone, Woodyard, Shaw and Cameron, individually and in

 concert, acting in their individual and not official capacities, along with

 UPMC/PARC and MAC to interfere with and/or undermine the Contract so that


{01748976;v1}
                                          42
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 43 of 61




 Plaintiff would fail to perform and/or the VA would terminate the Contract

 because of racial animus, bias and prejudice toward Plaintiff.

         206. Based on information and belief, based on Plaintiff’s complaints and

 her observations and concerns about misconduct, contract interference and

 discriminatory conduct involving Defendant Utter, UPMC/PARC and MAC, VA

 Contract Specialist Scott, reported her concerns to the VA Office of the Inspector

 General.

         207. In 2018 and 2019, as a part of the same conspiracy and concerted

 action among Defendants McCaffrey, Forsha, Schollaert, Baumgart and Utter

 individually and/or in concert, acting in their individual and not official capacities,

 along with UPMC/PARC and MAC to interfere with and/or undermine the

 Contract so that Plaintiff would fail to perform and/or the VA would terminate the

 Contract, Defendants imposed unreasonable and unprecedented restrictions

 and/or requirements on Plaintiff, causing Plaintiff to continue experiencing (1)

 delayed calls; (2) altered logged response times; and (3) last minute or belated

 upgraded call levels.

         208. In addition, Defendant McCaffrey, Forsha, Schollaert, Baumgart, and

 Utter, acting in their individual capacities and as part of the conspiracy, continued

 to employ the unprecedented heightened scrutiny of Plaintiff’s performance.
{01748976;v1}
                                          43
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 44 of 61




         209. This included, but was not limited to, unwarranted and unprecedented

 random and/or “emergency” inspections of its staff members and/or vehicles.

         210. In fact, at one point during 2018, after Plaintiff had performed under

 the Contract successfully for over a year, Mr. Watson demanded that Plaintiff

 present for “inspection,” each member of its team who worked at the VA

 hospitals, based on information and belief, at the request and/or direction of

 Defendants McCaffrey, Forsha, Schollaert, Baumgart, and Utter, acting in their

 individual and not official capacities.

         211.   This conduct was a part of the same conspiracy and concerted action

 among Defendants McCaffrey, Forsha, Schollaert, Baumgart, Utter, acting in their

 individual and not official capacities, along with UPMC/PARC and MAC to

 interfere with and/or undermine the Contract so that Plaintiff would fail to

 perform and/or the VA would terminate the Contract because of racial animus,

 bias and prejudice.

         212. Further, based on information and belief, during 2018, as part of the

 same conspiracy and concerted action among Defendants McCaffrey, Forsha,

 Schollaert, Baumgart, Utter, individually and in concert, acting in their individual

 and not official capacities, along with UPMC/PARC and MAC, to interfere with

 and undermine the Contract so that Plaintiff would fail to perform and/or the VA
{01748976;v1}
                                           44
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 45 of 61




 would terminate the Contract, employees of the VA, at the behest of Defendants,

 falsely accused Plaintiff of “cheating the government”.

         213. In addition, based on information and belief, as part of the conspiracy,

 at the behest of Defendants, employees the VA, viciously and falsely accused

 Plaintiff of misrepresenting the identity of its Medical Director.

         214. Unfortunately, as a result of this harassment, and as a result of the

 conspiracy, at or around the time employees of the VA lodged this false

 accusation, at the behest of Defendants, Plaintiff’s Medical Director, Dr. Thomas

 J. Powell, resigned his position with Plaintiff.

         215. Based on information and belief, during his tenure as Plaintiff’s

 Medical Director, Dr. Powell received so many calls about Plaintiff from

 representatives of the VA and DOH (at the behest of Defendants, that addressing

 the questions interfered with his private medical practice.

         216. Based on information and belief, the calls were made by and/or at the

 direction and/or instruction of Defendants McCaffrey, Forsha, Schollaert,

 Baumgart, Utter, Rhone, Shaw and/or Cameron, individually and/or in concert,

 acting in their individual and not official capacities, along with UPMC and MAC

 and as part of the same conspiracy described herein.


{01748976;v1}
                                           45
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 46 of 61




         217. This conduct was a part of the same conspiracy and concerted action

 among Defendants McCaffrey, Forsha, Schollaert, Baumgart, Utter, Rhone, Shaw

 and/or Cameron, individually and/or in concert, acting in their individual and not

 official capacities, along with UPMC/PARC and MAC to interfere with and/or

 undermine the Contract so that Plaintiff would fail to perform and/or the VA

 would terminate the Contract because of racial animus, bias and prejudice.

         218. Consequently, Plaintiff was forced to secure the services of another

 Medical Director.

         219. Based on information and belief, in March 2019, as a part of the same

 conspiracy and concerted action among Defendants McCaffrey, Forsha,

 Schollaert, Baumgart, individually and in concert, acting in their individual and

 not official capacities, along with UPMC/PARC and MAC, to interfere with

 and/or undermine the Contract so that Plaintiff would fail to perform and/or the

 VA would terminate the Contract, Schollaert accessed the Pennsylvania

 Department of Health Emergency Medical Services portal (the “Website”) to

 investigate the status of the licenses of Plaintiff’s paramedics.

         220. Defendant Schollaert did so in his individual capacity, and as part of

 the conspiracy against Plaintiff.


{01748976;v1}
                                           46
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 47 of 61




         221. Based on information and belief, the Website reported, inaccurately,

 that the license of one of Plaintiff’s paramedics had expired.

         222. On Friday, March 15, 2019, based on the inaccurate information,

 Defendant Schollaert telephoned and sent an email message to Plaintiff inquiring

 about the status of the licenses/certifications of its paramedics.

         223. Plaintiff, through Mr. Doyle, assured Defendant Schollaert that the

 licenses/certifications of its paramedics were current.

         224. Plaintiff, through Mr. Doyle, advised that he would submit proof on

 the following Monday.

         225. Defendant Schollaert did not wait for the proof, because, based on

 information and belief, his goal, individually and as part of the conspiracy was to

 undermine Contract with the VA, because of racial animus, bias and prejudice.

         226. Based on information and belief, on the evening of March 15, 2019,

 via a memorandum forwarded to all relevant VA departments of transportation,

 Defendant Schollaert directed the personnel to refrain from sending any calls for

 transport to Plaintiff.

         227. Due to the directives in the aforementioned memorandum, Plaintiff

 did not receive any calls for transport from the Friday evening of March 15, 2019

 through Sunday, March 17, 2019.
{01748976;v1}
                                          47
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 48 of 61




         228. Based on information and belief, Defendant McCaffrey, Forsha,

 Schollaert Baumgart and Utter knew the information was false and used it to

 advance the conspiracy.

         229. Defendant Schollaert’s conduct, in his individual capacity, using the

 Commonwealth of Pennsylvania website as part of the concerted action and

 conspiracy among the Defendants to undermine Plaintiff, and his act of sending

 this information to some of his co-conspirators, acting in their individual

 capacities, was done for the purpose of undermining Plaintiff’s Contract with the

 VA, and not for any legitimate purpose.

         230. When Plaintiff inquired as to why it had not received any calls,

 Cynthia Grygier, Contracting Officer at that time, advised Plaintiff that the VA

 had terminated the Contract, effective March 21, 2019, for the “convenience” of

 the government.

         231. Based on information and belief, this contract termination was a part

 of the same conspiracy and concerted action among Defendants McCaffrey,

 Forsha, Schollaert, Baumgart, Utter, Rhone, Shaw and/or Cameron, individually

 and/or in concert, acting in their individual and not official capacities, along with

 UPMC/PARC and MAC to interfere with and/or undermine the Contract so that


{01748976;v1}
                                          48
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 49 of 61




 Plaintiff would fail to perform and/or the VA would terminate the Contract

 because of racial animus, bias and prejudice.

         232. Although the VA reportedly terminated the Contract for

 “convenience”, on August 14, 2019, the VA issued a solicitation for the exact

 services it contracted with Plaintiff to perform – “to provide ground Ambulance

 Transportation Services to its veteran beneficiaries.”

         233. Department officials reissued the solicitation on September 10, 2019.

         234. Based on information and belief, the VA did not award the Contract to

 a company owned and/or operated by an African American.

         235. In a decision dated December 6, 2019 (the “Decision”), Richard J.

 Anzelone, Branch Chief and Contracting Officer for the VA, explained why the

 VA terminated the Contract.

         236. According to Mr. Anzelone, “[f]rom the beginning of contract

 performance, the Contracting Officer’s Representative (COR) in Pittsburgh

 received complaints about [Plaintiff’s] performance.”

         237. He wrote, that Plaintiff “had problems with safety and credentialing,

 to include no medical command discovered in June 2018 and expired PA EMS

 certificates of employees from December 2018 through March 2019.”


{01748976;v1}
                                          49
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 50 of 61




         238. However, the alleged “problems with safety” were based upon false

 reports as to the putative inspections of Plaintiff’s vehicles by individuals working

 at DOH/BEMS and EMS West and putatively applying Pennsylvania laws,

 regulations, rules and/or practices in results as a pretext to justify those reports.

         239. As set forth above, the inspections were extraordinary and

 unwarranted inspections, intentionally used to undermine Plaintiff’s Contract with

 the VA.

         240. Similarly, the alleged “credentialing” problems arose out of similar

 extraordinary, repeated and unwarranted checks on Plaintiff’s operations,

 intentionally used as a pretext to undermine Plaintiff’s Contract with the VA.

         241. In that regard, the VA’s termination of the Contract was a part of the

 same conspiracy and concerted action among Defendants McCaffrey, Forsha,

 Schollaert, Baumgart, and Utter, acting in their individual and not official

 capacities, Defendants Rhone, Woodyard, Shaw and Cameron, individually and in

 concert, acting in their individual and not official capacities, along with

 UPMC/PARC and MAC to interfere with and/or undermine the Contract so that

 Plaintiff would fail to perform and/or the VA would terminate the Contract

 because of racial animus, bias and prejudice toward Plaintiff.


{01748976;v1}
                                           50
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 51 of 61




         242. Moreover, as the facts set forth herein illustrate, but for the fact that

 an African American owns and/or operates Plaintiff, none of the conduct

 referenced herein, including the termination for convenience would have

 occurred.

         243. While the nature of a conspiracy is to hide its planning and

 coordinated action among the conspirators, the facts alleged above set forth

 concerted action, which, under the totality of the circumstances alleged, must

 necessarily have been the result of an agreement among the Defendants, either

 directly amongst each other, or as coordinated through one or more of the

 Defendants who acted as the central hub of the conspiracy on which other of the

 Defendants were spokes on the wheel of conspiracy.

         244. Further, while the precise details of the conspiracy are not yet known,

 the conclusion is clear from the circumstances pleaded that all Defendants were

 part of, and shared in the objectives of, an agreement to terminate Plaintiff’s

 contract with the VA; and the facts pleaded above demonstrate that this agreement

 among the Defendants was based upon, and motivated by, racial animus, bias and

 prejudice.

         245. At this stage, the conspiracy is evidenced by coordinated actions

 between the VA Defendants, and other Defendants carrying out state actions,
{01748976;v1}
                                            51
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 52 of 61




 alleged above, that would later be used by the VA Defendants, acting in their

 individual capacities, as a false pretext to terminate the Contract when the true

 reason was race based animus.




{01748976;v1}
                                          52
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 53 of 61




                                         Count I
                                  Civil Rights Claims
                               Plaintiff v. All Defendants

         246. Plaintiff incorporates paragraph 1 through 245 above as if fully set

forth herein at length.

         247. 42 U.S.C. § 1981 provides:

                (a) Statement of equal rights

                All persons within the jurisdiction of the United States shall have
                the same right in every State and Territory to make and enforce
                contracts, to sue, be parties, give evidence, and to the full and
                equal benefit of all laws and proceedings for the security of
                persons and property as is enjoyed by white citizens, and shall be
                subject to like punishment, pains, penalties, taxes, licenses, and
                exactions of every kind, and to no other.

                (b) “Make and enforce contracts” defined

                For purposes of this section, the term “make and enforce
                contracts” includes the making, performance, modification, and
                termination of contracts, and the enjoyment of all benefits,
                privileges, terms, and conditions of the contractual relationship.

                (c) Protection against impairment

                The rights protected by this section are protected against
                impairment by nongovernmental discrimination and impairment
                under color of State law.

         248. The Fourteenth Amendment to the United States Constitution provides,

in pertinent part:

{01748976;v1}
                                            53
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 54 of 61




                All persons born or naturalized in the United States, and subject
                to the jurisdiction thereof, are citizens of the United States and
                of the state wherein they reside. No state shall make or enforce
                any law which shall abridge the privileges or immunities of
                citizens of the United States; nor shall any state deprive any
                person of life, liberty, or property, without due process of law;
                nor deny to any person within its jurisdiction the equal protection
                of the laws.

         249. 42 U.S.C. § 1983 provides:

                Every person who, under color of any statute, ordinance,
                regulation, custom, or usage, of any State or Territory or the
                District of Columbia, subjects, or causes to be subjected, any
                citizen of the United States or other person within the jurisdiction
                thereof to the deprivation of any rights, privileges, or immunities
                secured by the Constitution and laws, shall be liable to the party
                injured in an action at law, suit in equity, or other proper
                proceeding for redress, except that in any action brought against
                a judicial officer for an act or omission taken in such officer’s
                judicial capacity, injunctive relief shall not be granted unless a
                declaratory decree was violated or declaratory relief was
                unavailable. For the purposes of this section, any Act of Congress
                applicable exclusively to the District of Columbia shall be
                considered to be a statute of the District of Columbia.

         250. As set forth in detail above, Defendants have individually and in

concert as part of a conspiracy amongst themselves and others, sought to undermine

and then terminate Plaintiff’s Contract with the VA based upon racial animus, bias

and prejudice, and have deprived Plaintiff of its contractual rights under 42 U.S.C.

§ 1981, and deprived Plaintiff of the equal protection of the laws under the



{01748976;v1}
                                             54
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 55 of 61




Fourteenth Amendment to the United States Constitution, and Defendants are

subject to suit and damages therefor under 42 U.S.C. § 1983.

         251. Defendants have deprived Plaintiff of its rights, privileges and/or

immunities under federal law and/or the United States Constitution, that occurred

under color of state law.

         252. As a result thereof Plaintiff has suffered $4,200,000 in damages.

         253. But for Defendants’ racial animus, bias and prejudice in carrying out

the acts, Plaintiff’s contract with the VA would not have been terminated, and

Plaintiff would also not have suffered $4,200,000 in damages.

         254. Defendants acted knowingly, wantonly, outrageously, and/or with

reckless or callous indifference in taking the foregoing actions to deprive Plaintiff

of its rights.

         255. Plaintiff is further entitled to attorney’s fees and costs pursuant to 42

U.S.C. § 1988(b).

         256. Wherefore, Plaintiff Western-Star Hospital Authority, Inc. t/d/b/a

Metro-Health, EMS demands judgment in its favor and against all Defendants in the

amount of $$4,200,000, plus attorneys’ fees, costs, interest, punitive damages, and

any other relief that this Honorable Court deems just and proper.

                                        Count II
{01748976;v1}
                                           55
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 56 of 61




                     Civil Rights Claims 42 U.S.C. §§ 1983, 1985
                              Plaintiff v. All Defendants

         257. Plaintiff incorporates paragraph 1 through 256 above as if fully set forth

                herein at length.

         258. 42 U.S.C. § 1985(3) provides:

                 If two or more persons in any State or Territory conspire or go
                 in disguise on the highway or on the premises of another, for
                 the purpose of depriving, either directly or indirectly, any
                 person or class of persons of the equal protection of the laws,
                 or of equal privileges and immunities under the laws; or for the
                 purpose of preventing or hindering the constituted authorities
                 of any State or Territory from giving or securing to all persons
                 within such State or Territory the equal protection of the laws;
                 .... in any case of conspiracy set forth in this section, if one or
                 more persons engaged therein do, or cause to be done, any act
                 in furtherance of the object of such conspiracy, whereby
                 another is injured in his person or property, or deprived of
                 having and exercising any right or privilege of a citizen of the
                 United States, the party so injured or deprived may have an
                 action for the recovery of damages occasioned by such injury
                 or deprivation, against any one or more of the conspirators.

         259. As set forth above, Plaintiff has alleged a conspiracy among the

Defendants.

         260. Plaintiff, whose principal is African American, has been deprived of

the equal protection of the laws because of racial animus and discrimination

directed against Plaintiff because of this racial animus, bias and prejudice against

African Americans.
{01748976;v1}
                                            56
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 57 of 61




         261. The conspiracy among the Defendants was motivated by this racial

discriminatory animus to deprive it, directly or indirectly, of the equal protection of

the laws.

         262.    As set forth above, Defendants have committed numerous acts in

furtherance of this conspiracy.

         263. As a direct result of the foregoing, Plaintiff has suffered the

deprivation of its rights and privileges.

         264. Defendants have deprived Plaintiff of its rights, privileges and/or

immunities under federal law and/or the United States Constitution, that occurred

under color of state law.

         265. As a result thereof, Plaintiff has suffered the $4,200,000 in damages.

         266. But for Defendants’ racial animus, bias and prejudice in carrying out

the acts, Plaintiff’s contract with the VA would not have been terminated, and

Plaintiff would also not have suffered$4,200,000 in damages.

         267. Defendants acted knowingly, wantonly, outrageously, and/or with

reckless or callous indifference in taking the foregoing actions to deprive Plaintiff

of its rights.

         268. Wherefore, Plaintiff Western-Star Hospital Authority, Inc. t/d/b/a

Metro-Health, EMS demands judgment in its favor and against all Defendants in
{01748976;v1}
                                            57
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 58 of 61




the amount of $4,200,000, plus attorneys’ fees, costs, interest, punitive damages, and

any other relief that this Honorable Court deems just and proper.

         269. Plaintiff is further entitled to attorney’s fees and costs pursuant to 42

U.S.C. § 1988(b).

                Wherefore, Plaintiff Western-Star Hospital Authority, Inc. t/d/b/a

Metro-Health, EMS demands judgment in its favor and against all Defendants in the

amount of $4,200,000 plus attorneys’ fees, costs, interest, punitive damages, and any

other relief that this Honorable Court deems just and proper.

                                          Count III
                    Intentional Interference with Contractual Relations
                                 Plaintiff v. All Defendants

         270. Plaintiff incorporates paragraph 1 through 269 above as if fully set forth

herein at length.

         271. As set forth above, Plaintiff had a contract with the VA.

         272. As set forth above, Defendants took purposeful action specifically

intended to harm the existing contractual relationship, and/or to prevent the contract

from proceeding in the future.

         273. Defendants had no privilege or justification for their actions.

         274. Their actions resulted in legal damages to Plaintiff.

         275. As a result thereof, Plaintiff has suffered $4,200,000 in damages.
{01748976;v1}
                                           58
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 59 of 61




         276. Defendants acted knowingly, wantonly, outrageously, and/or with

reckless or callous indifference in interfering with Plaintiff’s contract.

         277. Plaintiff is further entitled to attorney’s fees and costs pursuant to 42

U.S.C. § 1988(b).

         Wherefore, Plaintiff Western-Star Hospital Authority, Inc. t/d/b/a Metro-

Health, EMS demands judgment in its favor and against all Defendants in the amount

of $4,200,000 plus attorneys’ fees, costs, interest, punitive damages, and any other

relief that this Honorable Court deems just and proper.

                                       Count IV
                                   Civil Conspiracy
                              Plaintiff v. All Defendants

         278. Plaintiff incorporates paragraph 1 through 277 above as if fully set forth

herein at length.

         279. As set forth above, Defendants combined and agreed to unlawfully

interfere with Plaintiff’s contract with the VA.

         280. The conspiracy began by at least 2017 and continued through at least

the contract termination.

         281. As detailed above, Defendants engaged in numerous overt acts to

further the conspiracy.


{01748976;v1}
                                           59
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 60 of 61




         282. Plaintiff has suffered damages as a direct result of Defendants’

conspiracy and their overt acts taken in connection with the conspiracy to interfere

with Plaintiff’s contractual relations.

         283. As a direct result thereof, Plaintiff has suffered $4,200,000 in damages.

         284. Defendants acted knowingly, wantonly, outrageously, and/or with

reckless or callous indifference in interfering with Plaintiff’s contract.

         285. Wherefore, Plaintiff Western-Star Hospital Authority, Inc. t/d/b/a

Metro-Health, EMS demands judgment in its favor and against all Defendants in the




{01748976;v1}
                                           60
            Case 1:21-cv-00524-YK Document 1 Filed 03/22/21 Page 61 of 61




amount of $4,200,000, plus attorneys’ fees, costs, interest, punitive damages, and

any other relief that this Honorable Court deems just and proper.

                                 Respectfully submitted,

                                 FINEMAN KREKSTEIN & HARRIS, P.C.

                           By:   _/s/ Mary Platt________________________
                                 Mary Platt, Esquire
                                 Attorney I.D. No. 31385
                                 Ten Penn Center 1801 Market Street – Suite 1100
                                 Philadelphia, PA 19103
                                 215-893-9300




{01748976;v1}
                                         61
